— In a support proceeding, in which the petitioner father sought to suspend his obligation to pay child support, he appeals from an order of the Family Court, Kings County, dated November 5, 1976, which, after a hearing, inter alia, failed to suspend child support payments, but reduced the amount thereof to $25 per week. Order affirmed, without costs or disbursements. The Family Court did not abuse its discretion when it failed to grant the petition to suspend child support payments. Petitioner’s argument that sections 413 and 414 of the Family Court Act are unconstitutional need not be addressed on this appeal (see Bauer v Bauer, 55 AD2d 895). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.